 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     LINDA T. WONG,
 8                                              Case No.: SACV18-2165 JVS (KESx)
 9
                   Plaintiff,
                                                ORDER
10                           v.
11
                                                HONORABLE JAMES V. SELNA
     NISSAN MOTOR
12   ACCEPTANCE
13
     CORPORATION,

14                  Defendant.
15

16
            Based upon the Parties’ Stipulation, and good cause, this Court hereby
17
     orders the Action to be, and is, dismissed with prejudice. Each party to bear their
18
     own attorneys’ fees and costs.
19

20
     IT IS SO ORDERED.
21

22

23
     Dated: October 10, 2019                 ____________________________
24                                                  HON. JAMES V. SELNA
25                                        UNITED STATES DISTRICT JUDGE
26

27

28

     Case No.: CV18-2165 JVS (KESx)                 Wong v. Nissan Motor Acceptance Corporation
                                      [PROPOSED] ORDER
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROOF OF SERVICE
